Exhibit 10.1

[gk2qkpxtorfm000001.jpg]

 

May 4, 2018




Dan Goldsmith

 

 

 

Dear Dan:

 

Instructure, Inc. (the “Company”) is pleased to offer you a full-time position
as President of Instructure, Inc. according to the following terms.


DUTIES

You will be responsible for duties as are ordinary, customary and necessary in
the President role and as may be directed by the CEO and/or Board of
Directors.   As an exempt salaried employee, you will be expected to work
additional hours as required by the nature of your work assignments.


COMPENSATION

Your base compensation will be $440,000 per year paid in substantially equal
installments, less payroll deductions and all required withholdings (“Base
Salary”). You will be paid semi-monthly in accordance with the Company’s current
payroll practices, which may change from time to time. Pay dates currently fall
on the 15th and 31st (or last day) of each month.

 

BONUS PROGRAM

You will be eligible to participate in the Company’s annual executive bonus
program at a target rate of 100% of your annual salary.  Bonus payout will be
based on Company, team and individual performance and will be pro-rated based on
hire date.  

 

RELOCATION SUPPORT ADVANCE

In the event you move to Utah during the first year of your employment,
Instructure is pleased to be able to provide you with a lump sum relocation
support advance of $75,000. This amount is contingent upon your relocation to
the Salt Lake region and this amount is intended to offset various costs that
you may incur pursuant to your relocation including; transportation, lodging,
meals for house hunting and temporary living; new-lease expenses (including
security deposits, rental finding fees, etc.); transportation of household goods
and vehicles; and miscellaneous expenses associated with relocation (utility
connections, cable connections, driver’s license, vehicle registration and
nonrefundable contract cancellation costs, etc.). This relocation support
advance is considered taxable income.   In the event that you leave the Company
voluntarily prior to 12 months from your date of hire voluntarily, you are
responsible for reimbursing the company 1/12 of your relocation support for each
month remaining in the 12-month period.

 

 

COMMUTING COSTS

www.INSTRUCTURE.com

 

--------------------------------------------------------------------------------

 

 

 

The Company will cover your commuting costs to our office in Salt Lake City,
Utah during an initial 3-month training and onboarding period as you transition
to working for Instructure and finalize your relocation plans. These costs will
be directly reimbursed as an expense.  Following the first three-month training
period, the company will cover your commuting travel costs and provide a housing
allowance of $3,000 per month as needed until your relocation is completed.

 

BASE EQUITY GRANTS

In connection with the commencement of your employment, the Company will
recommend to the Board of Directors that they grant you Restricted Stock Units
(“RSUs”) representing the Company’s Common Stock equaling an initial value of
$5,500,000 under the Company’s 2015 Equity Incentive Plan (the “Plan”).   The
actual number of RSUs granted will be determined by dividing the value stated
above by the 30-day average closing price of the Company’s stock on the date of
the grant. The RSUs will be governed by the terms of the Plan and your
Restricted Stock Agreement with the Company and shall vest twenty-five percent
(25%) on the first anniversary of the vesting commencement date, with the
then-unvested RSUs vesting in equal quarterly installments over the next twelve
(12) quarters thereafter. The vesting commencement date will begin on the first
quarterly vesting date (March 1st, June 1st, September 1st, December 1st)
following board approval.  

 

Additionally, the Company will recommend to the Board of Directors that they
grant you Non-Qualified Stock Options representing the Company’s Common Stock
equaling an initial value of $2,000,000 under the Company’s 2015 Equity
Incentive Plan (the “Plan”).   The actual number of Stock Options granted will
be determined by dividing the value stated above by the current Black Scholes
valuation as of the date of the grant.  The Stock Options will be governed by
the terms of the Plan and your Stock Option Grant Agreement with the Company and
shall vest twenty-five percent (25%) on the first anniversary of the vesting
commencement date, with the then-unvested options vesting in equal quarterly
installments over the next twelve (12) quarters thereafter. The vesting
commencement date will begin on the first quarterly vesting date (March 1st,
June 1st, September 1st, December 1st) following board approval.

 

ANNUAL PERFORMANCE EQUITY GRANT

You will be eligible for an annual performance equity grant with a target value
of up to $1,000,000 per year over four years (prorated to $500,000 for the 2018
plan year) based on meeting specific financial and other objectives as
determined by the Board of Directors.  At the conclusion of each performance
year, the board will evaluate the level of performance against these objectives
and determine the value to be granted in the form of RSU’s and shall vest in
equal quarterly installments over the next four years. The vesting commencement
date will begin on the first quarterly vesting date (March 1st, June 1st,
September 1st, December 1st) following board approval.

 

 

ANNUAL REFRESH EQUITY GRANT

You will be eligible to participate in the annual executive refresh grant
program which will include refresh grant amounts based on competitive market
data with comparable companies.  These grants may be in the form of a
combination of RSUs, Options or performance shares and will typically vest
quarterly over four years from date of grant.   In 2019, you will be eligible to
receive a prorated grant amount.

 

BENEFITS

You, and your qualified dependents, will be eligible for the standard Company
benefits based on the terms and conditions of the benefit plans and applicable
policies. Details about these benefit

www.INSTRUCTURE.com

--------------------------------------------------------------------------------

 

 

 

plans will be available for your review. Pursuant to Company policy, you will
not accrue vacation time, and you may instead be eligible to take time off with
pay as appropriate for your position and workload.   The Company may modify
compensation and benefits from time to time, as it deems necessary in its sole
discretion.

 

 

 

Quick Info

Title

President

Start Date

June 4, 2018

Manager

Josh Coates

Equity Grant

$2,000,000 Stock Option Value/ $5,500,000 RSU Value

Benefits

Medical, Dental, Vision, Disability Insurance, Life, 401k w/ match, Gym
Membership, Time Off with Pay

Holidays

9 Paid Holidays

 

 

RULES AND POLICIES

As a Company employee, you will be expected to abide by Company rules and
policies as they are adopted and amended from time to time and sign and comply
with the attached Confidentiality and Intellectual Property Agreement which,
among other obligations, prohibits unauthorized use or disclosure of the
Company’s proprietary information and solicitation of its employees and
customers (to the extent allowed by law).

 

PROPRIETARY INFORMATION

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  You represent that you will be
able to perform your job duties within the guidelines just described and that
you have disclosed to the Company any contract you have signed that may restrict
your activities on behalf of the Company.  You agree that you will not bring
onto the Company’s premises, nor upload onto the Company’s computer systems, any
unpublished documents, confidential information, or property belonging to any
former employer or other person to whom you have an obligation of
confidentiality.

 

 

AT-WILL EMPLOYMENT

The Company’s employees are employed “at-will”, employed for no specific period
of time, and employment may be terminated by the Company or the employee at any
time, with or without cause, and with or without advance notice. This employment
at-will status cannot be altered in any

www.INSTRUCTURE.com

--------------------------------------------------------------------------------

 

 

 

way by any oral or written statements, policies or practices and can only be
altered or modified by a written employment contract signed by you and the CEO
of the Company.

 

CONTINGENCIES

This offer is contingent upon proof of identification and work authorization as
required by the Immigration Reform and Control Act of 1986. It is also
contingent on completion of a pre-employment background check and reference
check, with results satisfactory to the Company.  You agree to assist as needed
and to complete any documentation at the Company’s request to meet these
conditions.

 

MISCELLANEOUS

This letter, together with your Confidentiality and Intellectual Property
Agreement and your Executive Agreement, provides important information
associated with your employment and is the complete, final and exclusive
agreement between you and the Company. You enter into this agreement without
relying upon any promise, warranty, representation, or agreement, written or
oral, other than those expressly contained within.  The employment terms of this
agreement supersede any other agreements or promises made to you by anyone,
whether oral or written.  Also, this agreement cannot be changed except in a
writing signed by you and a duly authorized officer of the Company and
electronic signatures shall be equivalent to original signatures.  In the event
of an inconsistency between this letter and any referenced document, the
inconsistency shall be resolved by giving precedence in the following order: (i)
Executive Agreement; (ii) this letter; and (iii) Confidentiality and
Intellectual Property Agreement.

 

Please sign and date this letter, and return it to me if you wish to accept
employment at the Company under the terms described above. If you accept our
offer, we anticipate you starting on June 4, 2018.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

 


Sincerely,

INSTRUCTURE, INC.

 

/s/ Josh Coates

Josh Coates {company_signature_1}

CEO

 

 

 

Dan Goldsmith


Accepted: /s/ Dan Goldsmith



 

 

 

www.INSTRUCTURE.com